The Tax Collector of Palm Beach County sold the property involved in this case to the State and issued two tax sale certificates therefor on the 4th day of July, 1927. One of the said tax sale certificates covered two lots and the other tax sale certificate covered a third lot. Taxes were also levied and assessed against said property for the years 1927 and 1928. Thereafter, to-wit: on the 20th day of August, 1929, J. P. Cochrane was appointed and took possession of said property as Receiver of the Circuit Court of Palm Beach County, Florida. While the property *Page 299 
was in custodia legis taxes were levied and assessed against said property for the years 1929, 1930 and 1931.
On October 26, 1932, while the property was still in the possession of the Court's receiver and without his knowledge or consent, the appellant, M. H. Gibson, under Chapter 14572, Acts of 1929, submitted a bid to the Clerk of the Circuit Court of $208.70 for certificate 8023 of the sale of 1927, which bid described the two lots referred to in said certificate and the third lot referred to in another certificate. The written bid was signed in the name of the appellant, M. H. Gibson, and was submitted to the Clerk by Drainage Tax Bureau, Inc., as broker. Although the bid covered only one certificate and notwithstanding the fact that Section 42 of Chapter 14752, Acts of 1929 (Ex. Session), provided for sale of certificates separately and with knowledge that the property was in the custody of the Court, the Clerk sold the two certificates to Gibson, the appellant, for $208.70, the amount of his bid for the one certificate. The subsequent and omitted taxes upon one lot covered by one of the certificates were collected under the other certificate which covered the two lots. The appellant, M. H. Gibson, agreed to pay his broker and agent, Drainage Tax Bureau, Inc., the sum of $765.00 for these certificates. Principal on the taxes levied and assessed prior to the appointment of the receiver amounted to $776.96, while the principal on the taxes levied and assessed subsequently to the appointment of the Receiver amounted to $769.53; statutory interest and penalties upon the taxes levied and assessed subsequent to the appointment of the receiver aggregated $201.31.
Upon learning of the sale of the tax certificates the receiver, within two months and 27 days of the date of said sale, filed his verified petition collateral to the main suit, addressed to the Judge of the Circuit Court, for a rule directed *Page 300 
to the appellant, Gibson, requiring him to show cause why said receiver should not be allowed to redeem the property for the purchase price paid to the Clerk of the Circuit Court amounting to $208.70, together with interest thereon at eight per cent per annum from the date of sale. The rule nisi was issued and the appellant, Gibson, filed an answer in which he contended that he was entitled to recover the full amount of the two certificates, including interest, penalties, subsequent and omitted taxes and fees. After a hearing before the Court, a decree was entered upon authority of Dayton v. Stanard,241 U.S. 588, 36 Sup. Ct. Rep. 695, 60 L.Ed. 1190, directing Cochrane, as Receiver, to pay Gibson, the appellant, $208.70, together with interest at eight per cent per annum and costs for the cancellation of the certificates.
The entry of the appeal herein is sufficient as to the receiver, who is named as a party to the described order appealed from. Such receiver is therefore legally before this Court. See Gover v. Mann, 114 Fla. 128, 153 Sou. Rep. 895.
The case of Dayton v. Stanard, 241 U.S. 588, 36 Sup. Ct. Rep. 695, 60 L.Ed. 1190, cited by the Chancellor in making the order appealed from, involved the sale for taxes of property, of abankrupt estate then in course of administration in a court of bankruptcy under the laws of the United States. Laws of the United States are of superior force to the laws of the State in matters within Federal jurisdiction, such as the administration of estates in bankruptcy.
So the cited United States opinion is no authority in Florida for the proposition advanced by appellee in this case to the effect that property in the hands of a receiver in a State court, cannot be lawfully assessed for taxes, sold for non-payment of taxes, tax certificates issued for same, and tax deeds executed pursuant to such sales, with *Page 301 
like force and effect as if no receivership had ever existed. To hold otherwise would amount to a declaration that private contract rights can override a sovereign State's power of taxation through the result that would follow an act voluntarily placing subjects of taxation in custodia legis
through the medium of receivership proceedings.
Taxes are a paramount lien under the statutes of Florida, and judicial receivers and others holding property in custodialegis, are under a duty to see to it that timely steps are taken to have taxes accruing on properties in their hands duly paid before the properties in their hands are sold for nonpayment of taxes, where resources for paying taxes exist or may be realized by appropriate proceedings. In the absence of such resources a report of the matter at least should be made to the Court so that it might take proper action in the premises.
This Court has carefully considered the petition for rehearing but adheres to its former opinion of May 19, 1934, as supplemented by this opinion on the petition for rehearing.
Rehearing denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.
BROWN, J., dissents.